Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 1 of 19 PageID #: 10




                       EXHIBIT A
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 2 of 19 PageID #: 11




          RICHARDM. SAVOIE                                     14TH JUDICIAL DISTRICT COURT

          vs. NO. ·201~- 2011 H                               PARISH OF CALCASIEU

          BP AMOCO CHEMICAL COMPANY,
          CHEVRON, USA, INC.,
          CANADIANOXY OFFSHORE
          PRODUCTION CO., LLOYDS OF
          LONDON, CENTURY INDEMNITY
          COMPANY, HARTFORD ACCIDENT
          AND INDEMNITY COMPANY; THE
          TRAVELERS INDEMNITY COMPANY;
          PACIFIC EMPLOYERS INSURANCE CO.:
          ACE PROPERTY & CASUALTY CO. ;
          UNITED STATES FIRE INSURANCE
          COMPANY; RIVERSTONE CLAIMS
          MANAGEMENT; FINANCIAL
          AMERICAN HOLDINGS CORP.;
          WHITE MOUNTAINS INSURANCE
          GROUP, LTD; and TRINITY UNIVERSAL
          INSURANCE COMPANY


     I)   FILED:
                                                              DEPUTY CLERK

   ,#~
·~cT. ❖                                     PETITION FOR DAMAGES

                 NOW INTO COURT, through undersigned counsel, comes petitioner, RICHARD

          M. SAVOIE, hereinafter sometimes referred to as "Plaintiff," who is the lawful age of

          majority and resident of the Parish of Calcasieu, Louisiana, and files this Petition as

          follows:

                                                  111,~IJIIJIIJlll,ll!jlJll~ WII
                                                  Filing Date: 01/14/201912:00 AM
                                                                                     1
                                                                                         P,g,, Count 18
                                                  Cose Nurnbet: 2019-C002C6
                 Made defendants herein are:      Document Name: PETITION


          1.     BP AMOCO CHEMICAL COMPANY, a corporation organized and existing under
                 and by virtue of the State of Delaware, with a principal place of business at 150
                 W. Warrenville Rd., Haperville, IL 60563, and which may be served through its
                 agent for service in the State of Louisiana, to wit: C.T. Corporation System, 3867
                 Plaza Tower Drive, Baton Rouge, LA 70816;

          2.     CHEVRON U.S.A.. INC., (as Successor in Interest to UNOCAL, and Pure Oil) a
                 corporation organized and existing under and by virtue of the State of
                 Pennsylvania, with an agent for service in the State of Louisiana to-wit: The
                 Prentice-Hall Corporation System, Inc., 501 Louisiana Avenue, Baton Rouge, LA
                 70802;                                                                       · : '·.

          3.     CANADIANOXY OFFSHORE PRODUCTION CO. (as successor to Cities
                 Service Refining Corporation and Cities Service Oil Company), hereinafter                       1

                 referred to as "Cities Service," a corporation organized and existing under and by•
                 virtue of the laws of the State of Delaware, who may be served via long-arm'
                                                                                                                     1
                 statute at its principal place of business, to-wit: 945 Bunker Hill Roa.,d, S_uite:                     •
                 1400, Houston,TX 77024;                                  ..; _. 0 1-ll-f- ..Lol'1 ·
                                                                                     ·.. ,, ...·.~'• l~:lS&-
                                                                                    -;,,,~           1~ <Ylc(~
                            . . . -~---·-
                                                                                     ' Ii '  .I) ~ , Q
                         , .,
                                                                                    .,,.. '•,:,-, Cl--
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 3 of 19 PageID #: 12




         4.     LLOYDS OF LONDON, a foreign corporation licensed to do and doing business
                within the State of Louisiana which may be served pursuant to the Louisiana
                Long-Arm Statute, through Mr. Thomas J. Quinn, Mendes & Mount, 750 Seventh
                Avenue, New York. NY 10019. This defendant is a Louisiana domiciliary for
                purposes of this case because of the domicile of its living insureds as well as its
                deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W. D., 2012 WL 5877957);

         5.     CENTURY INDEMNITY COMPANY, (as successor to CCI Insurance Company
                and Insurance Company of North America), a foreign corporation licensed to do
                and doing business within the State of Louisiana and may be served through the
                Secretary of State, State of Louisiana. This defendant is a Louisiana domiciliary
                for purposes of this case because of the domicile of its living insureds as well as
                its deceased insureds, Thompson v. Radosta, 895 F. Supp.1 13 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W.D., 2012 WL 5877957); and

         6.     HARTFORD ACCIDENT AND INDEMNITY COMPANY, a foreign corporation
                licensed to do and doing business within the State of Louisiana which may be
                served through the Secretary of State, State of Louisiana, who is a Louisiana
                domiciliary for purposes of this case because of the domicile of its living insureds
                as well as its deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.D.
                La. 1995); Adams v. Ford Motor Company, (W.D., 2012 WL 5877957);

         7.     THE TRAVELERS INDEMNITY COMPANY (f/k/a THE AETNA CASUALTY AND
                SURETY COMPANY), a foreign corporation licensed to do and doing business
                within the State of Louisiana which may be served through the Secretary of
                State, State of Louisiana, who is a Louisiana domiciliary for purposes of this case
                because of the domicile of its living insureds as well as its deceased insureds,
                Thompson v. Radosta, 895 F. Supp.113 (E.D. La. 1995); Adams v. Ford Motor
                Company, (W.D., 2012 Wl 5877957); and

         8.     PACIFIC EMPLOYERS INSURANCE COMPANY, a foreign corporation licensed
                to do and doing business within the State of Louisiana which may be served
                through the Secretary of State, State of Louisiana, who is a Louisiana domiciliary
                for purposes of this case because of the domicile of its living insureds as well as
                its deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W.D., 2012 Wl 5877957);

         9.     ACE PROPERTY AND CASUALTY INSURANCE COMPANY, a foreign
                corporation licensed to do and doing business within the State of Louisiana which
                may be served through the Secretary of State, State of Louisiana, who is a
                Louisiana domiciliary for purposes of this case because of the domicile of its
                living insureds as well as its deceased insureds, Thompson v. Radosta, 895 F.
                Supp.113 (E.D. La. 1995); Adams v. Ford Motor Company, (W.D., 2012 WL
                5877957);

         10.    UNITED STATES FIRE INSURANCE COMPANY, a foreign corporation licensed
                to do and doing business within the State of Louisiana which may be served
                through the Secretary of State, State of Louisiana, who is a Louisiana domiciliary
                for purposes of this case because of the domicile of its living insureds as well as
                its deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W.O., 2012 WL 5877957);

         11 .   RIVERSTONE CLAIMS MANAGEMENT, a corporation organized and existing
                under and by virtue of the State of New Hampshire, which may be served via
                Louisiana Long-Arm Statute at its principal place of business at 250 Commercial
                St., Ste. 5000, Manchester, NH 03101 , who is a Louisiana domiciliary for
                purposes of this case because of the domicile of its living insureds as well as its
                deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.O. la. 1995);
                Adams v. Ford Motor Company, (W.D., 2012 Wl 5877957);
                                                      2
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 4 of 19 PageID #: 13




         12.    FINANCIAL AMERICAN HOLDINGS CORP. (as successor to Industrial
                Underwriters Insurance Company), a corporation organized and existing under
                and by virtue of the State of Delaware, which may be served via Louisiana Long-
                Arm Statute through its Agent for Process, Corporation Service Company, 251
                Little Falls Drive, Wilmington, DE 19808, who is a Louisiana domiciliary for
                purposes of this case because of the domicile of its living insureds as well as its
                deceased insureds, Thompson v. Rados/a, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W. D., 2012 WL 5877957);

         13.    WHITE MOUNTAINS INSURANCE GROUP, LTD (as successor to Central
                National Insurance Company), a corporation organized and existing under and by
                virtue of the State of Delaware, which may be served via Louisiana Long-Arm
                Statute through its Agent for Process, United States Corporation Company, 251
                Little Falls Drive, Wilmington, DE 19808, who is a Louisiana domiciliary for
                purposes of this case because of the domicile of its living insureds as well as its
                deceased insureds, Thompson v. Rados/a, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W.D., 2012 WL 5877957; and

         14.    TRINITY UNIVERSAL INSURANCE COMPANY, a foreign corporation licensed to
                do and doing business within the State of Louisiana which may be served
                through the Secretary of State, State of Louisiana, who is a Louisiana domiciliary
                for purposes of this case because of the domicile of its living insureds as well as
                its deceased insureds, Thompson v. Radosta, 895 F. Supp.113 (E.D. La. 1995);
                Adams v. Ford Motor Company, (W.D.', 2012 WL 5877957):

         Hereinafter sometimes referred to collectively as "defendants."

                                                      2.

                This claim and lawsuit is being brought for relief under the general maritime laws

         of the United States and under 46 USC Section 688, et seq. commonly referred to as

         the Jones Act. This claim and lawsuit is being brought in Louisiana State Court under

         the "Savings to Suitors" clause. This claim and lawsuit is specifically designated as one

         in admiralty and general maritime law. In addition, this is an executive officer claim

         solely under Louisiana law for injurious exposure prior to October 1, 1976. Finally, it is

         a third party premise liability claim under Louisiana law.

                                                      3.

                In 1968, Mr. Savoie was employed by Augenstein Construction. In 1968, while

         employed with Augenstein and before 1968, Mr. Savoie worked at Cities Service

         ("Cities") refinery in Lake Charles, Louisiana. Between 1968 and 1970, Mr. Savoie was

         employed by Cameron Construction and/or Crain Brothers, lnc.("Crain") as a contractor

         at various Amoco and Pure Oil gathering stations and small refineries. Between 1970

         and 1972, Richard M. Savoie was employed as a direct employee of Union Oil

         Company of California (hereinafter referred to as "UNOCAL'') at its various Louisiana

                                                      3
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 5 of 19 PageID #: 14




         facilities, including those located in Calcasieu Parish, LA. Between 1972 and 1974, Mr.

         Savoie was employed as a direct employee of Tennessee Gas Pipeline as an operator

         based in Bell City, Calcasieu Parish, Louisiana.

                                                     4.

                While in the course and scope of Mr. Savoie's employment with Augenstein

         Construction, Crain, UNOCAL, and Tennessee Gas & Oil and at facilities owned by

         Cities, Amoco and Pure, he was occupationally exposed to benzene, 1, 3 butadiene,

         and other carcinogens and toxic chemicals. As Cities, UNOCAL, Amoco, Pure and

         Tennessee Gas & Oil knew and their executive officers identified below knew, or, in the

         exercise of due care, should have known, these chemicals were injurious and damaging

         to the bodies of Mr. Savoie and other similarly situated workers.          These injuries

         invariably occurred at the time of, or shortly following inhalation, setting in motion a

         carcinogenic metabolic process that began , for example, with the metabolism of

         benzene into phenol and which process, although not certain to result in cancer,

         certainly put heavily exposed workers like Mr. Savoie at greatly increased risk of

         developing cancer later in life. Specifically, long before Mr. Savoie even went to work for

         Augenstein, UNOCAL, Tennessee Gas & Oil and/or Crain, benzene had been shown to

         cause cancer of the blood and blood forming organs. Cities, Amoco, Pure, UNOCAL

         and Tennessee Gas & Oil knew this and their executive officers knew, or in the exercise

         of due care. should have known it. Additionally, and without regard to whether benzene

         was the causal agent involved, various types of cancer and other diseases of the blood

         and blood forming organs have repeatedly been shown to occur at increased rates

         among workers who, like Mr. Savoie, were exposed to the processes and chemicals

         employed in the manufacture of the chemical and petroleum products that Cities,

         UNOCAL, Tennessee Gas & Oil, Amoco, and/or Pure manufactured at their Calcasieu

         Parish and Louisiana facilities.

                                                      5.

                Mr. Savoie specifically alleges that the injuries and damage that he sustained

         before October 1, 1976 were substantial contributing causes of the Multiple Myeloma he

         developed many years later and which was diagnosed in August, 2017.

                                                      4
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 6 of 19 PageID #: 15




                                                       6.

                At all times pertinent to this lawsuit, Mr. Savoie was unaware of the nature and

         extent of the toxic and carcinogenic hazard posed by the chemicals to which he was

         exposed while employed and/or working at Cities, UNOCAL, Tennessee Gas & Oil,

         Pure and/or Amoco's Louisiana facilities. However, Cities, Pure, UNOCAL, Tennessee

         Gas & Oil and/or Amoco did know and their Executive Officers knew or should have

         known of the carcinogenic nature of these chemicals, Mr. Savoie's exposures thereto,

         and the unreasonably dangerous nature of the chemicals Mr. Savoie was required to

         work with or around .

                                                       7.

                At all times relevant to this lawsuit, Cities, Pure, UNOCAL, Tennessee Gas & Oil

         and/or Amoco were engaged in the business of manufacturing, selling, distributing

         and/or placing into the stream of commerce, toxic and/or carcinogenic products and

         chemicals, and used many such chemicals in Mr. Savoie's workplace, including, but no

         limited to benzene, 1, 3 butadiene, and other carcinogenic and toxic chemicals.

                                                       8.

                Defendants, CENTURY INDEMNITY COMPANY and LLOYDS OF LONDON

         were the liability insurance carriers for Cities Service and its executive officers during

         the period of time when Richard M. Savoie was employed at Cities Service facilities in

         Calcasieu Parish and , as a result, are jointly and severally liable unto the Plaintiff for the

         damages he claims in this petition.

                                                       9.

                Defendants, HARTFORD ACCIDENT AND INDEMNITY COMPANY, along with

         its various entities (First State Insurance Company, Twin City Fire Insurance Co., New

         England Reinsurance Corp., Security National Insurance Co.,            and Valley Insurance

         Company.),     ACE      PROPERTY       &   CASUALTY        CO.,    PACIFIC     EMPLOYERS

         INSURANCE CO., FINANCIAL AMERICAN HOLDINGS CORP. (as successor to

         Industrial Underwriters Insurance Company), RIVERSTONE CLAIMS MANAGEMENT,

         WHITE MOUNTAINS INSURANCE GROUP LTD.(as successor to Central National

         Insurance Company Of Omaha), and TRINITY UNIVERSAL INSURANCE CO., were

                                                       5
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 7 of 19 PageID #: 16




         the comprehensive general and excess liability insurance carriers for, and, under

         Louisiana's Direct Action Statute, in this case stand in the shoes of UNOCAL and its

         executive officers during the periods of time in which Plaintiff was employed at the

         UNOCAL as and "I.E. Technician" in 1970 through 1972, including Calcasieu Parish

         (e.g., the gathering stations/small refineries located on Matilda Gray's land in Ged,

         Louisiana.) and are jointly and severally liable unto Plaintiff for the damages sustained

         by him.

                                                     10.

                Defendant, THE TRAVELERS INDEMNITY COMPANY f/k/a THE AETNA

         CASUALTY AND SURETY COMPANY (individually and as successor to St. Paul

         Mercury Insurance Co.), was the comprehensive general and excess liability insurance

         carriers for, and, under Louisiana's Direct Action Statute, in this case stand in the shoes

         of Tennessee Gas & Oil Company and its executive officers during the periods of time

         in which Plaintiff was employed at Tennessee Gas & Oil Company as an operator at the

         facility behind the Conoco gathering station and refineries at Grand Chenier, in

         Cameron Parish, Louisiana, and on the Tennessee Gas pipeline that ran between

         Grand Chenier and Kinder, Louisiana and traversed Calcasieu Parish, Louisiana,

         including various metering stations and the Tennessee Gas facility in Bell City,

         Calcasieu Parish, Louisiana and is jointly and severally liable unto Plaintiff for the

         damages sustained by him.

                                                     11 .

                W hile Plaintiff was employed by Cameron Construction and Crain Brothers, Inc.,

         he was exposed to benzene and other carc inogenic products at various gathering

         stations and small refineries within the care, custody, and control of both Amoco Oil

         Company and Pure Oil (UNOCAL), which exposures substantially contributed in

         causing his cancer. Plaintiff alleges that Amoco and UNOCAL are both strictly liable

         under the law as it existed at the time of his exposure and also liable for its negligence

         for the same reasons set forth below in Plaintiffs allegations against executive officers of

         UNOCAL and Tennessee Gas and Oil.




                                                      6
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 8 of 19 PageID #: 17




                                                      12.

                The cause of action asserted in this lawsuit accrued before the 1988 amendment

         of LA RS. 22:655 (renumbered as LSA-R.S. 22:1269), which statute is not retroactive,

         but which, after its effective date, sometimes requires that suit be brought against both

         the insured and the company providing coverage under Louisiana's Direct Action

         Statute. See Acts 1988, No. 934, §2, and which statute provides, "This Act shall

         become effective on January, 1, 1989 and shall apply to all causes of action accruing on

         or after that date." Similarly, Plaintiff also specifically alleges that he sustained repeated,

         substantial injurious exposures prior to the effective date of the Louisiana Products

         Liability Act and that the law in effect prior to the effective date of that Act applies and,

         further, that prior to the advent of the Louisiana Products Liability Act and the effective

         date of said Act, Plaintiff was vested in the cause of action asserted in this lawsuit as a

         result of his pre-act injurious exposures. Thus, Plaintiff alleges that, although he was

         unaware of the injurious exposures he was sustaining, Plaintiff received "repeated

         tortious exposures'' to hazardous chemicals and that his cause of action accrued prior to

         the previously described changes to Louisiana's Direct Action Statute and prior to the

         effective date of the Louisiana Products Liability Act, although the cancer that occurred

         as a result of these exposures did not manifest itself until years later.

                                                      13.

                This petition is filed within one year of Plaintiff discovering that his disease was

         caused by his previous occupational exposure to Cities, Pure, UNOCAL, Tennessee

         Gas & Oil Company, and/or Amoco Chemical Company's toxic and carcinogenic

         chemicals and his discovery that defendants herein were liable for the damages plead

         herein. None of the defendants or their Executive Officers ever informed Plaintiff of the

         nature and extent of the carcinogenic hazard posed by his occupational exposure or

         that his cancer might be related to his previous occupational exposures. It was not until

         Petitioner consulted an attorney within a year of filing this lawsuit. that he learned of the

         potential relationship between his previous occupational exposures and his cancer.

         Prior to this date, Petitioner had no knowle<ige or belief that his cancer was related to

         his employment or that he had been injured in the course of his previous employment.

                                                       7
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 9 of 19 PageID #: 18




                                                     14.

                On information and belief, the following persons were executive officers of

         UNOCAL during all or part of Plaintiffs employment with UNOCAL were and are at all

         pertinent times domiciled in the State of Louisiana:

                a.     Ed Richard, General Operations Manager, Abbeville, Louisiana;

                b.    Gerard Bore, Offshore Operations Manager, Lafayette, Louisiana;

                c.     Donald "Donnie" Anderson,           Technical Group Manager, Abbeville,
                       Louisiana;

                The aforenamed are hereinafter sometimes referred to collectively as "UNOCAL

         executive officers."

                                                     15.

                On infonnation and belief, the following persons were executive officers of

         Tennessee Gas & Oil Company during all or part of Plaintiffs employment with

         Tennessee Gas & Oil Company were and are at all pertinent times domiciled in the

         State of Louisiana:

                a.     Rod Cameron, Plant Supervisor, Lake Charles, Louisiana;

                b.    Pat Doland, Lead Operator, Grand Chenier, Louisiana;

                c.    Unknown Name, Safety Instructor for Kinder Pipeline;

                The aforenamed      are hereinafter sometimes referred to collectively as

         "Tennessee Gas & Oil Company executive officers."

                                                     16.

                On information and belief, the following were executive officers of Cities Service,

         at all times pertinent to this lawsuit, were domiciled in the State of Louisiana (unless

         otherwise designated):

                a.     G. L. Mateer, President, Cities Service;

                b.     H. R. Smith, Vice President and General Manager, Cities Service;

                c.     M. F Wirges, Assistant General Manager, Cities Service;

                d.     J. S. Brendler, Plant Manager, Cities Service;

                e.     Bert Delaune, Safety Director, Cities Service;

                f.     W. H. Price, Vice President, Cities Service;

                g.     M. B. Carlton, Industrial Relations, Cities Service;
                                                      8
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 10 of 19 PageID #: 19




                h.     J. H. Olehy, Plant Manager, Cities Service;

                i.     R. T. Miller, Safety Engineer, Cities Service;

                j.     Desmond Colvin, Safety Director, Cities Service;

                k.     Mark D. Wentz, Safety Director, Cities Service;

                I.     Dr. J . W. Crookshank, Medical Director, Cities Service;

                m.     Gordon Wooster, Industrial Relations. Cities Service;

                n.     G. R. Griswold, Plant Manager, Cities Service;

                o.     Dr. Veronica Yates, Medical Director, Cities Service (non-resident);

                p.     W . A. Neeley, Industrial Relations Manager, Cities Service;

                q.     Dr. J. W. Swafford, Medical Director, Cities Service;

                r.     Dr. John Swanson, Medical Director, Cities Service (non-resident); and

                s.     Robert W. Rohrman, Cities Service.


                The aforenamed are hereinafter sometimes referred to collectively as

         "Cities Service executive officers."

                                                     17.

                UNOCAL, Tennessee Gas & Oil Company, and Cities Service delegated to their

          respective executive officers named in the preceding paragraphs their responsibility to

          provide Richard M. Savoie with proper supervision, safety instruction, and warnings

         concerning hazardous conditions in his workplace, and, generally, with a safe place to

         work. Moreover, these executive officers actually undertook to provide such operational

          supervision, instructions, and warnings.    Plaintiff specifically alleges that the above

          named executive officers had the following responsibilities delegated to them by their

         employer or actually undertook to perform the following responsibilities:

                a.     Inspection, approval, and supervision of the work of Plaintiff and his co-
                       employees and their working environment;

                b.     To see that proper safety rules were adopted, promulgated, and enforced
                       as concerned the use of toxic substances, the use of respiratory protection
                       devices and other protective equipment;

                c.     To see that Plaintiff and his co-employees performed the duties pertaining
                       to their work in a proper, safe, and workmanlike manner:



                                                      9
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 11 of 19 PageID #: 20




              d.   To see that Plaintiff and his co-employees used safe and sound work
                   practices and procedures;

              e.   To make health and hygiene decisions on any and all questions regarding
                   the use of toxic substances, the use of respiratory protection devices,
                   engineering controls, monitoring, and employee safety;

              f.   To keep abreast of state-of-the-art knowledge as it pertained to the
                   dangers potentially associated with exposure to hazardous chemicals,
                   safety and industrial hygiene and to pass that information on as necessary
                   to provide Plaintiff and his co-employees with a safe place to work;

              g.   To provide adequate warnings, instructions, medical examinations and
                   monitoring, atmospheric monitoring, engineering controls, safety
                   equipment, ventilation, and breathing apparatus, as necessary in order to
                   prevent Plaintiff from being harmed by his exposure to toxic chemicals in
                   the environment in which he was required to work;

              h.   To make certain that Plaintiff and other employees at the facilities for
                   which they were responsible were provided a safe working environment
                   free from injurious exposure to toxic chemicals;

              i.   To comply with applicable state and federal regulations regulating
                   workplace exposures (including, but not limited to, those regulations
                   promulgated by the U.S. Department of Labor pursuant to the Walsh-
                   Healey Public Contracts Act and the Occupational Safety & Health Act)
                   and to provide Plaintiff with the protections afforded by those regulations;

              j.   To test Plaintiff's work environment for the presence of hazardous
                   chemicals; and

              k.   To inspect Plaintiffs work environment in order to assure that adequate
                   warnings, instructions, monitoring, medical examinations and monitoring,
                   engineering controls, safety equipment, ventilation, and breathing
                   apparatus, etc. were being provided and safe work practices employed as
                   necessary in order to prevent Plaintiff from being harmed by his exposure
                   to toxic chemicals in the environment in which he was required to work;

              I.   To responsibly delegate authority;

              m.   To audit the performance of those to whom they delegated authority;

              n.   To audit work practices and procedures employed in Plaintiffs workplace;

              o.   To provide Plaintiff with a safe place to work through the formulation,
                   implementation, and enforcement of policies and of plans for all phases of
                   accident and injury prevention.

              p.   To protect plaintiff from the chronic toxicity (including carcinogenic effects)
                   of the chemicals he was required to work with and around on a daily basis.

              q.   Not to conceal from plaintiff and his co-wori<ers important information
                   relating to the toxicity of the chemicals they were required to work with and
                   around or of measures necessary to be taken in order to prevent their
                   injurious exposures to those substances.

                                                 18.


                                                  10
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 12 of 19 PageID #: 21




                Not only did the above identified executive officers have the duties and

          responsibilities set forth in the preceding paragraph, they did in fact actually undertake

         on an operational basis to perform said duties and fulfill said responsibilities. However,

         they negligently failed to carry out those undertakings and assumed duties in the

         manner set forth in the following paragraphs.       The above named executive officers

         knew or should have known of the unreasonably dangerous nature of the hazards

         posed by Plaintiff's injurious exposure to carcinogenic chemicals, and knew or should

          have known of the dangers to Plaintiff's health caused by working in an atmosphere

         polluted with hazardous chemicals without proper safeguards. The above named

         executive officers knew or should have known that the injuries sustained by Plaintiff

         could or would have been avoided by the use of proper safety procedures and

         safeguards.

                                                     19.

                The executive officers identified in this petition were responsible for and did in

         fact formulate and administer safety policies and practices that to did, to some extent,

         address explosive, flammability, and even some acute health hazards posed by the

         chemicals present at their facilities and, should have, but, as a result of their negligent

         disregard for the chronic toxicity of chemicals employed those facilities, the executive

         officers did not protect plaintiff and his coworkers from chronic health hazards posed by

         those chemicals, including chemicals that caused cancer.

                                                     20.

                There is no question that executive officers identified in this petition had the duty

         to protect plaintiff from injurious and damaging exposure to the toxic substances he was

          required to work with and around. UNOCAL, Tennessee Gas & Oil Company, and/or

          Cities Service specifically involved various levels of management -        including Plant

          Managers, Assistant Plant Managers, Directors of Personnel and Process Safety,

          Safety, Safety Technicians, Industrial Hygienists, and Industrial Hygiene Technicians,

          as well as department heads and supervisors concerned with particular manufacturing

          processes and particular areas at their Louisiana facilities -      in safety and health

          program, including specifically chemical safety.

                                                     11
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 13 of 19 PageID #: 22




                                                       21.

                 Neither is there any question that the executive officers identified in this petition

          knew or should have been aware of the extreme hazard to Plaintiffs health posed by his

          routine exposures to UNOCAL, Tennessee Gas & Oil Company, and Cities Service's

          toxic chemicals. To give a single example, the executive officers routinely conducted

          audits that sometimes took days to complete and every area of the facility was

          inspected. Department heads and supervisors of the various areas of were consulted,

          notes were taken, certain potential problems were identified and reviewed by the group,

          and certain corrective actions were taken, almost all of which related to the prevention

          of traumatic injury, fire, and explosions. To the extent corrective actions were taken

         with regard to chemical exposure, they were taken only with regard to the acute, but not

          the chronic, hazards posed by those exposures. As a result of this concerted effort on

         the part of      management and occupational health and safety professionals, the

          UNOCAL, Tennessee Gas & Oil Company, and Cities Service executive officers

          inspected and otherwise became aware, or at least should have become aware, of the

          hazards to Plaintiffs health posed by the reckless manner in which toxic chemicals were

          used in his workplace. Had the executive officers carried out their delegated duties and

          implemented an occupational health program in a reasonable and responsible manner,

         they could only have been aware of the abominable working conditions to which Plaintiff

         was subjected on a daily basis.

                                                       22.

                 The executive officers identified in this petition negligently failed in the

          performance of their delegated responsibilities and actual undertaking to provide

          Plaintiff with a safe place to work in the following particulars:

                 a.     Failing to test, or adequately test, Plaintiffs work environment for the
                        presence of hazardous chemicals and to take corrective action when
                        those chemicals were present at levels;

                 b.     Failing to provide adequate periodic medical examinations and medical
                        monitoring to Plaintiff;

                 c.     Failing to properly ventilate the areas in which Plaintiff was required to
                        work;

                 d.     Failing to provide proper safety appliances to Plaintiff;

                                                        12
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 14 of 19 PageID #: 23




              e.   Failing to formulate pollcies and adopt plans, practices, procedures and to
                   provide supervision necessary for the adequate protection of Plaintiff,
                   and/or to responsibly delegate authority to perform these tasks;

              f.   Failing to warn Plaintiff of the dangers and/or risks posed by the polluted
                   atmosphere in which he was required to work or even instruct him as to
                   any methods to at least minimize the horrendous exposures to which he
                   was sustaining, often on a daily basis;

              g.   Failing to enforce applicable safety rules after such rules were actually
                   adopted;

              h.   Failing to keep abreast of the scientific and engineering knowledge
                   regarding the dangers of and protection from occupational exposures such
                   as those present in plaintiff's working environment or, when such
                   knowledge was obtained, to share such knowledge with those most in the
                   need of it for their own protection, including, but not limited to the plaintiff;

              i.   Failing to properly supervise operations and audit work practices and
                   procedures employed in Plaintiff's workplace;

              j.   Failing to inspect Plaintiff's work environment in order to assure that
                   adequate warnings, instructions, monitoring, medical examinations and
                   monitoring, engineering controls, safety equipment, ventilation, and
                   breathing apparatus, etc. were being provided and that safe work
                   practices were being employed as necessary in order to prevent Plaintiff
                   from being harmed by his exposure to toxic chemicals;

              k.   Failing to responsibly delegate authority sand to audit the performance of
                   those to whom they delegated authority;

              I.   Using benzene, a long recognize occupational carcinogen, and other toxic
                   chemicals for routine tasks such as cleaning tools;

              m.    Routinely causing and allowing Plaintiff to be exposed to hazardous
                   levels of benzene and other chronic toxins present in the areas of their
                   facilities where plaintiff and his coworkers were required to work without
                   adequate protection to guard against their chronic toxicity;

              n.   Commencing and continuing operations which were under their control
                   and supervision when they knew or should have known that such
                   operations would cause Plaintiff and his co-employees to be exposed to a
                   grossly polluted atmosphere without protection on a daily basis;

              o.   Failing to abide by applicable state and federal regulations regulating
                   workplace exposure (including, but not limited to, those regulations
                   promulgated by the U.S. Department of Labor pursuant to the
                   Walsh-Healey Public Contracts Act and to the Occupational Safety and
                   Health Act) and to afford plaintiff with the protections provided by those
                   regulations;


              p.   Concealing from, or otherwise failing to reveal to, plaintiff and his
                   coworkers the known toxic hazards of the chemicals they were required to
                   work with, measures to guard against their chronic toxicity, and even the
                   fact that, even though they might go home every day with no ill effects,
                   they were working in an environment deposed an extreme risk to their
                   future health, including the risk of developing cancer; and


                                                   13
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 15 of 19 PageID #: 24




                q.     Other acts of negligence which may be discovered subsequent to the filing
                       of this lawsuit and/or proven at trial.

                                                     23.

                To the extent the executive officers took any steps to protect Plaintiff from toxic

         chemicals, the executive officers were concerned only with acute hazards posed by

         those chemicals - such as fire, explosions, burns, and asphyxiation. However, despite

         their knowledge of chronic hazards (including cancer posed         by chemicals such as

         benzene, 1, 3 butadiene, asbestos, polynuclear aromatics and other in carcinogenic

         chemicals present at their facilities) and at least in part based upon the executive

         officers' common financial interest in their employers' continued uninterrupted,

         unimpaired , and profitable production of toxic chemicals, the executive officers chose or

         neglected to take even the most basic steps to prevent plaintiff from being overexposed

         to toxic chemicals.

                                                     24.

                With the information, assistance, and guidance provided by corporate employees

         and locally employed medical professionals that possessed sophisticated knowledge of

         toxicology, epidemiology, occupational medicine, and occupational health & safety, and

         not all of whom are known at this time, the UNOCAL, Tennessee Gas & Oil Company,

         and Cities Service executive officers based at the Louisiana facilities were responsible

         for, and did formulate and administer, safety policies and practices that, to some extent,

         addressed acute hazards posed by chemicals present the Louisiana facilities and,

         should have, but, as a result of their negligent disregard for the chronic toxicity of

         chemicals employed that facility, did not, protect the Plaintiff from the chemicals that

         caused his cancer. The foregoing negligence on the part of the above named executive

         officers was a factual, proximate, and legal cause of damages to Plaintiff.

                                                     25.

                Although Plaintiff knew he was working with chemicals that posed certain acute

         hazards like fire, poisoning and suffocation, he was told absolutely nothing about the

         chronic toxicity of those chemicals including risk of cancer.




                                                     14
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 16 of 19 PageID #: 25




                                                      26.

                Between 1970 and 1972 Plaintiff worked as a Jones Act Seaman for UNOCAL

         He worked on vessels in navigation and/or fleet of vessels in navigation. He contributed

         to the function of those vessels and contributed to the accomplishment of the mission of

         those vessels. While on the vessels, the Plaintiffs duties included working on electrical

         and maintenance.       His employer UNOCAL is liable under the Jones Act for the

         following:

                a.     Failing to ensure the Plaintiff was properly trained relating to hazardous
                       exposure such as benzene;

                b.     Failing to provide Plaintiff with personal protective equipment to eliminate
                       and/or reduce his benzene exposure;

                c.     Failure to warn Plaintiff concerning the hazards of his work place,
                       including but not limited to hazards related to benzene exposure;

                e.     Failure to medically monitor Plaintiff for health hazards in the work plaoe,
                       including but not limited to benzene exposure;

                f.     Failing to implement stale of the art industrial hygiene practices to reduce
                       and/or prevent Plaintiff's benzene exposure; and

                g.     Failing to implement engineering controls to reduce and/or eliminate
                       Plaintiff's benzene exposure;

                The foregoing acts of negligence were a substantial factor in causing Plaintiff to

         contract cancer.    In addition, the foregoing acts of negligence constituted causation

         under the standard for causation under the Jones Act.

                                                      27.

                Richard M. Savoie's damages as a result of his contraction of multiple myeloma

         can be itemized as follows:

                A.     Past, present, and future physical pain and suffering;

                B.     Past, present, and future mental pain and suffering;

                C.     Past, present, and future loss of enjoyment of life;

                D.     Past, present, and future disability; and

                E.     Past, present, and future medical bills.

                                                      28.

                All defendants are liable individually, jointly and in solido.




                                                       15
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 17 of 19 PageID #: 26




                Defendants, BP AMOCO CHEMICAL COMPANY, CHEVRON USA, INC.,

         CANADIANOXY OFFSHORE PRODUCTION CO. (as successor to Cities Service

         Refining Corporation and Cities Service Oil Company), LLOYDS OF LONDON,

         CENTURY INDEMNITY COMPANY, HARTFORD ACCIDENT AND INDEMNITY

         COMPANY, THE TRAVELERS INDEMNITY COMPANY (f/k/a THE AETNA CASUALTY

         AND SURETY COMPANY), ACE               PROPERTY & CASUALTY CO., PACIFIC

         EMPLOYERS INSURANCE CO., FINANCIAL AMERICAN HOLDINGS CORP. (as

         successor to Industrial Underwriters Insurance Company), RIVERSTONE CLAIMS

         MANAGEMENT, WHITE MOUNTAINS INSURANCE GROUP, LTD. (as successor to

         Central National Insurance Company of Omaha), UNITED STATES FIRE INSURANCE

         COMPANY, and TRINITY UNIVERSAL INSURANCE CO., are liable for the damages

         described above in amounts reasonable under the premises.

                WHEREFORE, Plaintiff, RICHARD M. SAVOIE, prays that defendants, BP

         AMOCO CHEMICAL COMPANY, CHEVRON USA, INC., CANADIANOXY OFFSHORE

          PRODUCTION CO. (as successor to Cities Service Refining Corporation and Cities

          Service Oil Company), LLOYDS OF LONDON, CENTURY INDEMNITY COMPANY,

          HARTFORD ACCIDENT AND             INDEMNITY COMPANY,         ACE    PROPERTY      &

          CASUALTY CO. , PACIFIC EMPLOYERS INSURANCE CO., FINANCIAL AMERICAN

          HOLDINGS CORP. (as successor to Industrial Underwriters Insurance Company),

          RIVERSTONE CLAIMS MANAGEMENT, WHITE MOUNTAINS INSURANCE GROUP,

          LTD. (as successor to Central National Insurance Company of Omaha), UNITED

          STATES FIRE INSURANCE COMPANY, TRINITY UNIVERSAL INSURANCE CO., and

          THE TRAVELERS INDEMNITY COMPANY (f/k/a THE AETNA CASUALTY AND

          SURETY COMPANY), be served with a copy of this Petition and be cited to answer

          same, and after due proceedings had there be judgment in favor of Plaintiff, RICHARD

          M. SAVOIE, and against defendants, individually, jointly and in solido, BP AMOCO

          CHEMICAL COMPANY, CHEVRON              USA, INC., CANADIANOXY           OFFSHORE

          PRODUCTION CO. (as successor to Cities Service Refining Corporation and Cities

          Service Oil Company), LLOYDS OF LONDON, CENTURY INDEMNITY COMPANY,

          HARTFORD      ACCIDENT AND        INDEMNITY     COMPANY,     ACE    PROPERTY &

                                                   16
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 18 of 19 PageID #: 27




         CASUALTY CO., PACIFIC EMPLOYERS INSURANCE CO., FINANCIAL AMERICAN

         HOLDINGS CORP. (as successor to Industrial Underwriters Insurance Company),

         RIVERSTONE CLAIMS MANAGEMENT, WHITE MOUNTAINS INSURANCE GROUP

         LTD. (as successor to Central National Insurance Company of Omaha), UNITED

         STATES FIRE INSURANCE COMPANY, and TRINITY UNIVERSAL INSURANCE CO.,

         and THE TRAVELERS INDEMNITY COMPANY (f/k/a THE AETNA CASUALTY AND

          SURETY COMPANY), for all damages and compensation in amounts reasonable under

         the premises, which the evidence may show proper at the time of trial, together with all

         costs of these proceedings, any applicable penalties, and legal interest from the date of

         judicial demand until paid, legal interest from the date of exposure under the Jones Act,

         and for all other relief as the law and equity may permit.




                                                   WELLS T . WATSON, #20406
                                                   WILLIAM B. BAGGETT, JR. , #1217
                                                   BAGGETT MCALL BURGESS
                                                   WATSON & GAUGHAN, LLC
                                                   3006 Country Club Road
                                                   Post Office Drawer 7820
                                                   Lake Charles, LA 70605
                                                   (337) 478-8888 / (337) 478-8946 Facsimile




         PLEASE SERVE THE FOLLOWING:

         BP AMOCO CHEMICAL COMPANY
         Through its Agent for Process:
         C.T. Corporation System
         3867 Plaza Tower Drive
         Baton Rouge, LA 70816

         CHEVRON U.S.A., INC
         Through its Agent for Process:
         The Prentice-Hall Corporation System , Inc.
         501 Louisiana Avenue
         Baton Rouge, LA 70802

         ACE PROPERTY AND CASUALTY INSURANCE COMPANY
         Through the Secretary of State
         State of Louisiana



                                                     17
Case 2:20-cv-01289-JDC-KK Document 1-1 Filed 10/02/20 Page 19 of 19 PageID #: 28




         CENTURY INDEMNITY COMPANY
         Through the Secretary of State
          State of Louisiana

         HARTFORD ACCIDENT AND INDEMNITY COMPANY
         Through the Secretary of State
         State of Louisiana

         PACIFIC EMPLOYERS INSURANCE COMPANY
         Through the Secretary of State
         State of Louisiana

         THE TRAVELERS INDEMNITY COMPANY
         (f/k/a THE AETNA CASUALTY AND SURETY COMPANY),
         Through the Secretary of State
         State of Louisiana

         TRINITY UNIVERSAL INSURANCE COMPANY
         Through the Secretary of State
         State of Louisiana

         UNITED STATES FIRE INSURANCE COMPANY
         Through the Secretary of State
         State of Louisiana


         THE FOLLOWING WILL BE SERVED PURSUANT
         TO LOUISIANA LONG-ARM STATUTE


         CANADIANOXY OFFSHORE PRODUCTION CO.
         945 Bunker Hill Road, Suite 1400
         Houston, TX 77024

         LLOYDS OF LONDON
         Mr. Thomas J. Quinn
         Mendes & Mount
         750 Seventh Avenue
         New York, NY 10019

         RIVERSTONE CLAIMS MANAGEMENT
         250 Commercial St., Ste. 5000
         Manchester, NH 03101

         FINANCIAL AMERICAN HOLDINGS CORP.
         Through its Agent for Service:
         Corporation Service Company
         251 Little Falls Drive
         Wilm ington, DE 19808

         WHITE MOUNTAINS INSURANCE GROUP, LTD
         Through its Agent for Service:
         United States Corporation Company
         251 Little Falls Drive
         Wilmington, DE 19808




                                          18
